DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 12 are dependent on claim 11 which is dependent on itself. The Examiner believes the Applicant meant claim 10 to be dependent on claim 9, claim 11 to be dependent on claim 9 and for claim 12 to be dependent on claim 12 and has interpreted claims 10-12 accordingly. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raz (US 2016/0277855).

Regarding claim 1, Raz discloses a method for adjusting audio parameters for a user (method for adjusting audio parameters for a user, [Abstract]), the method comprising: performing, by a processor, a hearing test of the user, wherein the hearing test comprises playing an audio and capturing an auditory response of the user towards the audio (hearing test performed by a processor comprising playing audio to a user and capturing the auditory response of the user to the played audio, [0044], [0049]-[0057]); generating, by the processor, a hearing profile of the user, based on one or more results of the hearing test (hearing profile recorded after each test, [0044], [0045]); and adjusting, by the processor, at least one of the amplitudes of the audio, speed of the audio, frequency of the audio, volume of the audio based on the hearing profile, thereby adjusting the audio parameters for the user (adjustment of level/volume of audio, [0049], [0080], [0086], [0089], [0134], Fig. 4).

Regarding claim 2, Raz discloses wherein the user suffers from impaired hearing (user has hearing loss, [0011], [0012], [0022], [0075]).

Regarding claim 3, Raz discloses wherein the one or more results of the hearing test corresponds to a hearing ability of the user (test corresponds to a user’s respective hearing ability, [0008], [0021], [0075]).

Regarding claim 4, Raz discloses wherein the hearing profile comprises a spectrum of the audio divided into a plurality of audio frequency bands and each frequency bands and each frequency band being associated with user defined playback amplitudes of the audio (audio divided into a plurality of frequency bands, with each frequency band being associated with user defined playback amplitudes, [0013], [0024], [0027], [0042], [0044], [0069], [0071], [0073], [0075]).

Regarding claim 5, Raz discloses a system for adjusting audio parameters for a user (system for adjusting audio parameters for a user, [Abstract]), the system comprising: a processor and a memory (processor and memory, [0024], [0050],  [0056], [0138]), wherein the processor is configured to: perform a hearing test of the (hearing test performed by a processor comprising playing audio to a user and capturing the auditory response of the user to the played audio, [0044], [0049]-[0057]); generate a hearing profile of the user, based on one or more results of the hearing test (hearing profile recorded after each test, [0044], [0045]); and adjust at least one of the amplitudes of the audio, speed of the audio, frequency of the audio, volume of the audio based on the hearing profile, thereby adjusting the audio parameters of the user (adjustment of level/volume of audio, [0049], [0080], [0086], [0089], [0134], Fig. 4).

Regarding claim 6, Raz discloses wherein the user suffers from impaired hearing (user has hearing loss, [0011], [0012], [0022], [0075]).

Regarding claim 7, Raz discloses wherein the one or more results of the hearing test corresponds to a hearing ability of the user (test corresponds to a user’s respective hearing ability, [0008], [0021], [0075]).

Regarding claim 8, Raz discloses wherein the hearing profile comprises a spectrum of the audio divided into a plurality of audio frequency bands and each frequency band being associated with user defined playback amplitudes of the audio (audio divided into a plurality of frequency bands, with each frequency band being associated with user defined playback amplitudes, [0013], [0024], [0027], [0042], [0044], [0069], [0071], [0073], [0075]).

Regarding claim 9, Raz discloses a device for adjusting audio parameters for a user (device for adjusting audio parameters for a user to compensate for hearing loss, [0022]), the device comprising: a processor and a memory (processor and memory, [0024], [0050],  [0056], [0138]), wherein the processor is configured to: perform a hearing test of the user, wherein the hearing test comprises playing an audio and capturing an auditory response of the user towards the audio (hearing test performed by a processor comprising playing audio to a user and capturing the auditory response of the user to the played audio, [0044], [0049]-[0057]); generate a hearing profile of the user, based on one or more results of the hearing test (hearing profile recorded after each test, [0044], [0045]); and adjust at least one of the amplitudes of the audio, speed of the audio, frequency of the audio and volume of the audio based on the hearing profile, thereby adjusting the audio parameters for the user (adjustment of level/volume of audio, [0049], [0080], [0086], [0089], [0134], Fig. 4).

Regarding claim 10, Raz discloses wherein the user suffers from impaired hearing (user has hearing loss, [0011], [0012], [0022], [0075]).

Regarding claim 11, Raz discloses wherein the one or more results of the hearing test corresponds to a hearing ability of the user (test corresponds to a user’s respective hearing ability, [0008], [0021], [0075]).

Regarding claim 12, Raz discloses wherein the hearing profile comprises a spectrum of the audio divided into a plurality of audio frequency bands and each frequency band being associated with user defined playback amplitudes of the audio (audio divided into a plurality of frequency bands, with each frequency band being associated with user defined playback amplitudes, [0013], [0024], [0027], [0042], [0044], [0069], [0071], [0073], [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651